Case: 18-30671      Document: 00514912497         Page: 1    Date Filed: 04/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                      No. 18-30671                        April 11, 2019
                                                                         Lyle W. Cayce
TODD ALEXANDER-CLOUD ABSHIRE,                                                 Clerk


                                                 Plaintiff – Appellant,

v.

LOUISIANA DEPARTMENT OF WILDLIFE AND FISHERIES,

                                                 Defendant – Appellee.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                      USDC Nos. 3:16-CV-669; 3:16-CV-852


Before JOLLY, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The district court granted summary judgment in favor of the defendant
in this disability discrimination suit. We have reviewed that ruling, the briefs,
the trial court record, and the applicable law.              We have also heard the
arguments of counsel. We AFFIRM the judgment essentially for the reasons
the district court cited for concluding that “24/7” availability was an essential
function of the law enforcement job. That the position was “subject to call 24
hours a day, 7 days a week” was listed in the relevant posting for the job, 42


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30671   Document: 00514912497    Page: 2   Date Filed: 04/11/2019


                               No. 18-30671

U.S.C. § 12111(8) (citing an employer’s “written description[s] before
advertising or interviewing applicants” as evidence of what is an essential
function), and it is undisputed that plaintiff cannot meet that requirement
with or without a reasonable accommodation.




                                    2